       Case 2:19-bk-12504-BB Doc 14 Filed 05/28/19 Entered 05/28/19 20:01:35                                             Desc
                            NtcRE:FinMngmt(Form23) Page 1 of 3
FormCACB 105 (AO:finmgtnotice)
(10/05 Rev. 12/2015)
WARNING: YOU WILL NOT RECEIVE A DISCHARGE UNLESS YOU TAKE THE REQUIRED PERSONAL FINANCIAL
MANAGEMENT COURSE AFTER YOU FILE BANKRUPTCY AND YOUR COURSE PROVIDER FILE THE DEBTOR'S
CERTIFICATION OF COMPLETION OF THE COURSE OR YOU FILE OFFICIAL FORM 423 CERTIFYING THAT YOU
COMPLETED THIS COURSE.
ADVERTENCIA: NO RECIBIRÁ UNA DESCARGA DE BANCARROTA A MENOS QUE TOME EL CURSO REQUERIDO DE
ADMINISTRACIÓN DE FINANZAS PERSONALES DESPUES DE PRESENTAR SU BANCARROTA Y SU PROVEEDOR
ARCHIVE LA CERTIFICACIÓN DE FINALIZACIÓN DE CURSO O USTED PRESENTE EL FORMULARIO OFICIAL 423
CERTIFICANDO QUE HA CUMPLIDO CON ESTE CURSO.
                                          United States Bankruptcy Court
                                            Central District of California
                                         255 East Temple Street, Los Angeles, CA 90012

                          NOTICE OF REQUIREMENT TO FILE A
                CERTIFICATION ABOUT A FINANCIAL MANAGEMENT COURSE
                                  (Official Form 423)

   DEBTOR(S) INFORMATION:                                                              BANKRUPTCY NO. 2:19−bk−12504−BB
   Edward J. Herzstock
   SSN: xxx−xx−8305                                                                    CHAPTER 7
   EIN: N/A
   aka Edward James Herzstock, dba REVLEAP CORP
   23541 Lloyd Houghton Pl
   Newhall, CA 91321




Notice is given that, subject to limited exceptions, a debtor must complete an instructional course in personal financial
management in order to receive a discharge under chapter 7 (11 U.S.C. § 727). Pursuant to Rule 1007(b)(7) of the Rules of
Bankruptcy Procedure, the debtor must complete and file the Certification About a Financial Management Course (Official Form
423)* as described in 11 U.S.C. § 111 unless the course provider has already notified the court of the debtor's completion of the
course. To view a list of approved providers of Personal Financial Management Instructional Course, go to
http://www.justice.gov/ust/eo/bapcpa/ccde/cc_approved.htm.

Debtor(s) and/or debtor's attorney is/are notified that Official Form 423 must be filed by debtor before a discharge can be
entered unless the course provider has already notified the court of the debtor's completion of the course. Debtor and/or
debtor's attorney is notified that the debtor must file Official Form 423 within 60 days after the first date set for the meeting of
creditors under § 341 unless the course provider has already notified the court of the debtor's completion of the course. Failure
to file the certification will result in the case being closed without an entry of discharge. If the debtor subsequently files a Motion
to Reopen the Case to allow for the filing of the Official Form 423, the debtor must pay the full reopening fee due for filing the
motion.

This is not the same form as the Certificate of Credit Counseling that you may have filed at the beginning of your case. This is a
different form. A copy of the Official Form 423 is included with this notice. Additional copies of the Official Form 423 can be
obtained at www.cacb.uscourts.gov.


                                                                                   BY THE COURT,
Dated: May 29, 2019                                                                Kathleen J. Campbell
                                                                                   Clerk of Court

*NOTE: Official Form 423 (Certification About a Financial Management Course) must be filed by every individual debtor in a
chapter 7, chapter 11 in which § 1141(d)(3) applies, or chapter 13 case. If a joint petition is filed, each spouse must complete
and file a separate certification. See Fed.R.Bank.P.1007(b).

                                       THE OFFICIAL FORM 423 IS ATTACHED

(Form VAN−105 − defina) rev. 12/2015                                                                                          14 / AUT
Case 2:19-bk-12504-BB Doc 14 Filed 05/28/19 Entered 05/28/19 20:01:35   Desc
                     NtcRE:FinMngmt(Form23) Page 2 of 3




              THIS PAGE IS LEFT BLANK INTENTIONALLY
Case 2:19-bk-12504-BB Doc 14 Filed 05/28/19 Entered 05/28/19 20:01:35   Desc
                     NtcRE:FinMngmt(Form23) Page 3 of 3
